DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/13/2021 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-12, 19-20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanovic et al. (US 7,287,140 hereinafter Asanovic).
Regarding claim 1, Asanovic discloses an apparatus (figure 1, 10) comprising: processing circuitry (figure 1, 12) to issue memory access requests specifying a target address identifying a location to be accessed in a memory system (col. 3 lines 62 through col. 4, line 5, CPU includes a computer memory having a range of memory addresses addressable by the CPU); and a memory protection unit (MPU) (figure 1, memory supervisor 42) comprising: permission checking circuitry to check whether a 

Regarding claim 4, Asanovic discloses that said MPU comprises static MPU register storage to store at least one static memory protection entry which, once configured by at least one MPU parameter configuration operation processed by the processing circuitry, remains stored in said static MPU register storage until a further MPU parameter configuration operation is processed by the processing circuitry to trigger a reconfiguration of said at least one static memory protection entry (col. 7 lines 7-39, the CPU  includes address registers, each associated with a respective sidecar register allowing an instruction within the program counter, associated with an address in the memory, to have rapid access to associated permission values).
	Regarding claims 5-6, Asanovic discloses that in which in response to the memory access request issued by the processing circuitry, the MPU memory access circuitry is configured to suppress said at least one MPU memory access request from being issued to the memory system when the target address is within the corresponding address region for one of said at least one static memory protection entry stored in said static MPU register storage and the memory access request issued by the processing circuitry satisfies the access permissions specified by said one of said at least one static memory protection entry, and in which the MPU memory access circuitry is also configured to suppress said at least one MPU memory access request from being 
the PLB results in a PLB miss, then the PLB 18 and one of more of the sidecar registers are re-loaded from the permissions table).
Regarding claim 8, Asanovic discloses that each static memory protection entry is associated with an unused indication indicative of whether the static memory protection entry is an unused static memory protection entry (figure 9, 350a and col. 18 line 49 through col. 19 line 12, validity value functions as an unused indication indicative of whether the static memory protection entry is an unused static memory protection entry).
Regarding claim 9, Asanovic discloses when a given static memory protection entry is indicated as an unused static memory protection entry, the MPU is configured to cache a memory protection entry from the memory protection table in a portion of the static MPU register storage corresponding to said given static memory protection entry 
Regarding claim 10, Asanovic discloses that the MPU comprises MPU cache storage to cache at least one memory protection entry of the memory protection table (col. 6 line 54 through col. 7 line 6, a protection lookaside buffer hold information associated with one or more protection domain provided by the permission table).
Regarding claim 11, Asanovic discloses that in response to the memory access request issued by the processing circuitry, the MPU memory access circuitry is configured to determine whether to initiate said at least one MPU memory access request depending on whether the target address is within the corresponding address region specified for any memory protection entry stored in the MPU cache storage (col. 6 line 54 through col. 7 line 39 and col. 18 line 63 through col. 19 line 62, a segment corresponds to a range of contiguous memory addresses, each of which has the same permission value such that use of the sidecar registers increases permissions hit rate because they each hold information associated with an entire segment, and any demand address that is within the range of contiguous memory addresses identified in the sidecar register will return a permission value upon a request the sidecar register).
Regarding claim 12, Asanovic discloses that the MPU cache storage is configured to specify, for each cached memory protection entry, an entry identifier associated with a position in the memory protection table from which the cached memory protection entry was obtained, said processing circuitry being responsive to an entry identifier query instruction to retrieve said entry identifier (col. 11 lines 16-39, a protection domain can call an allocator protection domain, and in response, the allocator 
Regarding claims 19-20, Asanovic discloses that said permission checking circuitry is configured to determine whether said at least one MPU memory access request is permitted based on a default set of access permissions specified independently of the memory protection table, in which said permission checking circuitry is configured to determine whether said at least one MPU memory access request is permitted based on whether the address of said least one MPU memory access request is within at least one of a plurality of address ranges specified by a plurality of memory security configuration registers.
	Regarding claim 24, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 25, the limitations of the claim are rejected as the same reasons as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asanovic et al. (US 7,287,140 hereinafter Asanovic) in view of Gittins (US 2018/0129620).
Regarding claim 3, Asanovic differs from the claimed invention in not specifically teaching each memory protection entry, the MPU is configured to permit the start address and the end address of the corresponding address region to be unaligned to an N byte address boundary, where N bytes is the size of the corresponding address region. However, Gittens teaches a programmable memory transfer request processing unit comprising a range descriptor of N bytes in length defining a contiguous region of memory in the input address space and a range may be define by a lower bound address and an upper bound address ([0016], [0128]-[0132] and [0321]) in order to permit more efficient packing of an input address space to a translated memory address space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asanovic in each memory protection entry, the MPU is configured to permit the start address and the end address of the corresponding address region to be unaligned to an N byte address boundary, where N bytes is the size of the corresponding address region, as per teaching of Gittens, in order to permit more efficient packing of an input address space to a translated memory address space.
Regarding claims 17-18, Asanovic differs from the claimed invention in not specifically teaching a base address register to store a base address of an active memory protection table to be accessed by the MPU memory access circuitry in response to memory access requests issued by the processing circuitry; and a size .

Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asanovic et al. (US 7,287,140 hereinafter Asanovic) in view of Parker et al. (US 2018/0165218 hereinafter Parker).
Regarding claim 7,  Asanovic differs from the claimed invention in not specifically teaching when the memory access request issued by the processing circuitry fails to satisfy the access permissions specified by said one of said at least one static memory protection entry, the MPU is configured to permit the access permissions specified by said one of said at least one static memory protection entry to be overridden by access permissions specified by a matching memory protection entry within the memory protection table stored in the memory system, said matching memory protection entry comprising an entry for which the corresponding address region includes the target address. However, Parker teaches a memory access transaction including control passes to a step 630 at which either a fault condition is returned if a hit is not detected, however, if a hit is detected then control passes at which the output circuitry applies the predetermined translation function to the input address and then outputs the translated address along with the permission indications. Parker also teaches if, for a particular memory region, the page tables define address translations at a smaller granularity, then the relevant entries in eth permission circuitry for those regions can be set to "no permission", forcing the translations to be obtained by mechanisms other than from the permission circuitry ([0087]-[0089] and [0134]) in order to conveniently update 
	Regarding claims 13-15, Asanovic differs from the claimed invention in not specifically teaching that the MPU cache storage is configured to specify, for each cached memory protection entry, a table identifier associated with the memory protection table from which the cached memory protection entry was obtained; the apparatus comprises an active table identifier register to store an active table identifier identifying an active memory protection table; and the MPU is configured to suppress usage of a cached memory protection entry stored in the MPU cache storage for which the table identifier is different to said active table identifier stored in the active table identifier register, an  active table identifier register to store an active table identifier identifying an active memory protection table; wherein said MPU is configured to invalidate all entries in said MPU cache storage in response to said active table identifier register being modified, and in which in response to a memory protection cache invalidation operation, the processing circuitry is configured to trigger the MPU to 
	Regarding claim 16, Asanovic differs from the claimed invention in not specifically teaching each memory protection entry in the memory protection table stored in the memory system specifies whether the memory protection entry is an enabled entry providing valid access permissions or a disabled entry providing invalid access permissions; and said MPU cache storage is prohibited from caching a disabled entry of the memory protection table stored in the memory system. However, Parker teaches an operation of the apparatus detect whether the result of the page table walk has given rise to a valid translation, if no, a fault is returned, otherwise a detection is made as to whether the translation is a valid translation type for storage in the permission circuitry (figure 8, steps 860-895 and [0099]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asanovic in having each memory protection entry in the memory protection table stored in the memory system specifies whether the memory protection entry is an enabled entry providing valid access permissions or a disabled entry providing invalid access permissions; and said MPU cache storage is prohibited from caching a disabled entry of the memory protection table stored in the memory system, as per teaching of Parker, in order to effectively grant access permissions.

Allowable Subject Matter
Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach nor suggest “in which in response to an exception condition, the processing circuitry is configured to perform state saving of a first portion of architectural state to the memory system, and to record an indication of a second portion state saving address region at which a second portion of architectural state is to be saved by said processing circuitry to the memory system in response to an access to the second portion of architectural state by a subsequent software process executing after the exception condition; and in response to the exception condition, the MPU is configured to record MPU checking information for enabling the MPU during execution of the subsequent software process to determine whether a memory access for saving the second portion of architectural state to the memory system would satisfy access permissions specified by a memory protection entry of the memory protection table that was active when said exception condition occurred” as recited in claim 21. Claims 22-23 are allowed because of depending on claim 21 containing the same allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133